Citation Nr: 1613792	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to March 31, 2011, and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to March 31, 2011, and in excess of 20 percent thereafter, for radiculopathy of the right lower extremity.

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Albert Manwaring, Attorney
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served in the New Jersey Army National Guard.  He had active duty for training from April 1965 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that the Veteran's appeal originally included a claim of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, in a January 2015 rating decision, the RO granted that claim.  The Board finds that the grant of TDIU constitutes a full award of the benefits sought on appeal with respect to that issue. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In the January 2015 rating decision, the RO also increased the evaluations for left lower extremity and right lower extremity radiculopathy to separate 20 percent evaluations.  Nevertheless, applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  He also has not had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  Prior to January 13, 2015, the Veteran had mild radiculopathy in the left lower extremity sciatic nerve that is associated with his service-connected lumbosacral strain.

3.  Beginning on January 13, 2015, the Veteran had moderate radiculopathy in the left lower extremity sciatic nerve that is associated with his service-connected lumbosacral strain.

4.  Prior to January 13, 2015, the Veteran had mild radiculopathy in the right lower extremity sciatic nerve that is associated with his service-connected lumbosacral strain.

5.  Beginning on January 13, 2015, the Veteran had moderate radiculopathy in the right lower extremity sciatic nerve that is associated with his service-connected lumbosacral strain.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a lumbosacral strain have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria are not met for an initial rating greater than 10 percent for sciatic nerve left lower extremity radiculopathy prior to January 13, 2015. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria are not met for an initial rating greater than 20 percent for sciatic nerve left lower extremity radiculopathy beginning on or after January 13, 2015. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria are not met for an initial rating greater than 10 percent for sciatic nerve right lower extremity radiculopathy prior to January 13, 2015. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria are not met for an initial rating greater than 20 percent for sciatic nerve right lower extremity radiculopathy beginning on or after January 13, 2015. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, supra. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for radiculopathy of the bilateral lower extremities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to these issues.

Pertaining to the claim for an increased rating for lumbosacral strain, the RO provided the Veteran with a notification letter in March 2010, prior to the initial adjudication of the claim in May 2010.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letter notified him of the evidence needed to substantiate his claim for an increased evaluation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the Veteran's lumbar spine disability and lower extremity radiculopathy. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine or bilateral lower extremity disabilities since he was last examined in January 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim adjudicated herein.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the Veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.


Lumbosacral strain

The Veteran's lumbosacral strain is currently assigned a 40 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In this case, the Veteran filed his current claim for an increased rating in May 2010. 

A May 2010 VA magnetic resonance imaging (MRI) study of the Veteran's lumbosacral spine showed multilevel disc degeneration with moderate spinal stenosis, most prominent at L3-L4 with moderate right neuroforaminal narrowing, and post-operative changes of a prior solid fusion from L4 to S1 and left L4/5 hemilaminectomy.

During a June 2010 VA examination, the Veteran complained of constant, dull pain in the upper low back.  He denied having any weakness, stiffness, or fatigability at rest.  He indicated that he worked as a bartender for 25 years, but that he was no longer able to work due to his low back disability.  He stated that standing and walking for longer than 15 minutes, sitting for longer than 1 1/2 to 2 hours, and lifting objects that weighed over 25 pounds resulted in flare-ups of his low back disability.  On examination, the Veteran had a normal erect posture.  There was no pain or tenderness in the thoracolumbar region.  There was mild to moderate loss of lumbar lordosis, but there was no loss of muscle tone in the thoracolumbar region.  There was mild to moderate paravertebral spasm in the lower thoracic and upper lumbar region.  Active and passive range of motion testing revealed forward flexion from 0 to 70 degrees, lateral flexion to the right from 0 to 30 degrees, lateral flexion to the left from 0 to 20 degrees, rotation to the right from 0 to 20 degrees, rotation to the left from 0 to 20 degrees, and extension from 0 to 20 degrees.  The Veteran experienced mild pain on motion of the thoracolumbar region with forward flexion at 60 to 70 degrees, lateral flexion to the right at 20 to 30 degrees, lateral flexion to the left at 10 to 20 degrees, rotation to the right at 10 to 20 degrees, rotation to the left at 10 to 20 degrees, and extension at 10 to 20 degrees.  With repetitive use testing, there was no additional loss of function of the thoracolumbar spine from pain, fatigue, weakness, or lack of endurance.  The Veteran experienced flare-ups of pain with temperature changes, lifting objects weighing more than 25 pounds, walking or standing for more than 15 minutes, frequent bending, and climbing more than one flight of stairs.  He also indicated that he was unable to run due to flare-ups of lumbar back pain.  The Veteran related that he had flare-ups of lumbar spine pain one time per month and that the flare-ups usually lasted approximately 1 to 1 1/2 hours in duration.  He denied having any incapacitating episodes in the past 12 months that required complete bedrest prescribed by a physician.  An x-ray of the lumbar spine showed moderate to severe degenerative disc disease at L2-L3 and postoperative lumbar spine fusion changes from L4 to S1 level.  The diagnoses were mild to moderate chronic thoracolumbar strain and moderate to severe degenerative disc disease of the lumbar spine at the L2-L3 level.  

During a May 2011 VA examination, the Veteran indicated that his lower back pain had increasingly worsened.  He stated that he had flare-ups of pain twice a week after walking long distances.  He related that the flare-ups lasted for approximately one hour.  He had no muscle weakness or paraspinal muscle spasms.  An examination also showed no paraspinal muscle spasms.  On range of motion testing, the Veteran demonstrated forward flexion from 0 to 30 degrees, extension from 0 to 10 degrees, left and right lateral flexion from 0 to 20 degrees, and left and right lateral rotation from 0 to 20 degrees.  The Veteran performed three repetitions of range of motion testing, and there was no additional limitation of motion or functional loss due to any weakened movement, excessive fatigability, incoordination, or painful motion.

May 2011 VA x-rays of the lumbosacral spine showed no acute fractures or displacement.  There was evidence of a laminectomy at L4-L5 levels.  The study showed a posterior and lateral bony fusion extending from L4 to S1.  There was disc space narrowing at L2-L3, L4-L5, and L5-S1.  Degenerative spurring was noted in the mid and upper lumbar region.  

In a May 2011 statement, the Veteran reported that he was unable to work and that he was in constant pain.  He stated that he had a job for 1 1/2 days, but he was unable to walk from the parking lot to work without stopping two to three times due to pain.  The Veteran related that he was unable to walk in malls or shops without holding onto a cart or sitting down to rest.  He reported that he had extreme pain after standing in the shower for 20 minutes, and he had pain after sitting for 30 minutes or more.  

In a December 2011 VA physical medicine rehabilitation note, the Veteran indicated that his low back symptoms had recently worsened.  He stated that, in the morning, he was almost bent over in pain and that he was unable to walk more than 50 feet without back and leg pain.  He related that he was contemplating another back surgery.  A MRI of the lumbosacral spine showed broad base disc bulges at L3-L4 and L4-L5, mild facet hypertrophy postsurgical changes at L5-S1, and an extruded disc fragment within the right neural foramen at the L3-L4 level.  On physical examination, the Veteran walked slowly with a cane and transfers were slow.  The Veteran described having pain across his lower back.  Truncal motion was severely restricted in all planes.  The diagnoses were low back pain secondary to multilevel lumbar spondylosis, degenerative disc disease, and lumbar spinal stenosis.  

During a January 2012 VA physical therapy evaluation, the Veteran complained of low back pain.  He was restricted in all motions of the lumbosacral spine, with bending and lifting and with ambulation by time and distance.  The physical therapist noted that the Veteran was able to walk very short distances with an anteriorly flexed posture and a wide-based, unsteady gait.  The Veteran rated his back pain as 7 to 8 out of 10 in severity.  He demonstrated active lumbar motion with forward flexion to 55 degrees, extension to -5 degrees, right and left side bend to 12 degrees, right rotation to 22 degrees, and left rotation to 27 degrees with pain and tightness in the left quadratus lumborum.  The physical therapist indicated that lumbosacral spine motion was severely restricted in all planes.  There was no tenderness of the bilateral lumbosacral spine.  Transfers were slow and all movement was mildly guarded.  The physical therapist noted that the Veteran's balance was fair in dynamic standing, but he tired easily and developed bilateral hip pain quickly when weight-bearing.  The physical therapist stated that the Veteran likely had multilevel lumbar spondylosis, degenerative disc disease, and lumbar spinal stenosis.  

During a January 2012 VA physical therapy consultation, the Veteran demonstrated a normal gait and smooth transfers.  His lumbar spine was mildly tender to palpation.  Truncal motion was severely limited in all planes, especially extension and lateral flexion.  

A March 2012 VA physical therapy note documented active lumbar range of motion with forward flexion to 40 degrees in February 2012 and March 2012; right side bend to 20 degrees in February 2012 and to 18 degrees in March 2012; left side bend to 14 degrees in February 2012 and to 15 degrees in March 2012; right rotation to 35 degrees in February 2012 and to 22 degrees in March 2012; and left rotation to 20 degrees in February 2012 and to 22 degrees in March 2012.  

In an April 2014 VA pain management note, the Veteran complained of worsening low back pain that was affecting his gait.  A MRI showed multilevel degenerative changes.  An examination revealed tenderness to palpation of the lumbosacral spine over the lumbar facet joints and over both sacroiliac joints.  Range of motion of the lumbosacral spine was limited by pain, especially in extension.  The diagnosis was degenerative disc disease of the lumbosacral spine.  

During a January 2015 VA examination, the Veteran complained of constant lower back pain.  He described the pain as being between a dull and sharp pain and rated the pain 7 to 12 out of 10.  He stated that he had flare-ups approximately once per day that lasted approximately 15 to 20 minutes.  During flare-ups, he reported that he was unable to walk or stand without holding onto something.  Without flare-ups, the Veteran was able to walk approximately 50 feet, stand approximately two to three minutes, and sit and watch television for one hour at a time.  He indicated that he had difficulty standing for 5 to 10 minutes to wash dishes and stated that he put his trash on top of his car to drive 50 feet to a dumpster to throw his trash away.  The Veteran also related that he worked for approximately two weeks in 2012 driving cars to auction, but he had to quit because he was unable to walk.  He stated that, in the past, he worked as a bartender from 1965 to 1990, then he started a trucking business for ten years, but he closed the business after he had a heart attack.  He also reported that he had a job driving five years ago, but that he quit after breaking his ankle.  On range of motion testing, the Veteran demonstrated forward flexion from 0 to 30 degrees, extension from 0 to 5 degrees, right lateral flexion from 0 to 10 degrees, left lateral flexion from 0 to 5 degrees, right lateral rotation from 0 to 15 degrees, and left lateral rotation from 0 to 15 degrees.  The Veteran exhibited pain with forward flexion, extension, right and left lateral flexion, and right and left lateral rotation.  The examiner noted that range of motion contributed to functional loss, as the Veteran had limitations with activities of daily living.  There was evidence of pain with weight-bearing, and the Veteran had localized tenderness or pain on palpation of the low back.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use.  The examiner specifically noted that there was no ankylosis of the spine.  The examiner also noted that, although the Veteran had intervertebral disc syndrome of the thoracolumbar spine, he did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician in the past 12 months.  A MRI study of the lumbosacral spine showed multilevel degenerative changes.  The examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine and intervertebral disc syndrome.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an increased evaluation for his lumbosacral strain at any point during the appeal period.

The Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  The Board does note that the Veteran has not had restricted range of motion; however, he did not have ankylosis of the lumbosacral spine or the entire spine at any point during the appeal.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  In fact, the January 2015 VA examiner specifically noted that there was no ankylosis of the thoracolumbar spine.  Moreover, based on the aforementioned range of motion findings throughout the appeal, the record shows that the Veteran's lumbar spine was not fixated or immobile. Therefore, the preponderance of the evidence shows that the Veteran's service-connected lumbosacral strain does not warrant a higher rating under the General Rating Formula.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

In addition, there is no indication that the Veteran has had incapacitating episodes for a rating under the intervertebral disc syndrome rating criteria noted above.  There are no treatment records indicating that the Veteran was prescribed bed rest by any physician for his low back strain.  Moreover, the Veteran denied being prescribed bed rest during the VA examinations in June 2010 and January 2015.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent evaluation, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Indeed, the June 2010 and January 2015 VA examiners stated that the Veteran's range of motion was not additionally limited after repetitive motion.  For these reasons, the Board finds that any functional impairment, as discussed above, is not the functional equivalent of a fixated or immobile lumbar spine.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board notes that the Veteran is already in receipt of separate disability ratings for radiculopathy of each lower extremity, and there is no other separate neurological disability.  In fact, the May 2011 VA examiner indicated that there were no bowel or bladder problems, and a neurological examination was normal. The January 2015 VA examiner also indicated that there were no neurological abnormalities and findings other than the service-connected radiculopathy.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted for the Veteran's lumbosacral strain; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


Bilateral Lower Extremity Radiculopathy

The Veteran's right and left lower extremity radiculopathy is currently assigned separate 10 percent evaluations from March 31, 2011, and separate 20 percent evaluations from January 13, 2015, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis is warranted for a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis. 38 C.F.R. § 4.124. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull. 38 C.F.R. § 4.120. 

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

The evidence of record does not warrant a rating in excess of the 10 percent rating assigned for the Veteran's right and left lower extremity sciatic nerve radiculopathy prior to January 13, 2015. 38 C.F.R. § 4.7.  In other words, the evidence of record does not establish manifestations consistent with moderate, moderately severe, severe, or complete paralysis radiculopathy of the left lower extremity in the sciatic nerve of either lower extremity.  Rather, the evidence of record documents that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no organic changes, and no foot drop of the either lower extremity. 

Specifically, during a May 2011 VA examination, the Veteran stated that his low back pain intermittently radiated to both of his hips.  A physical examination revealed cranial nerves II through XII were normal.  The Veteran had normal coordination, muscle strength, and tone in the bilateral lower extremities.  A sensory examination was normal to pinprick and light touch in the bilateral lower extremities.  Deep tendon reflexes were also normal and equal in the bilateral lower extremities, and straight leg raise testing was negative.  The examiner diagnosed the Veteran with mild radiculopathy of the right and left lower extremities.  

In addition, the evidence of record does not warrant a rating in excess of the 20 percent rating assigned for the Veteran's right and left lower extremity sciatic nerve radiculopathy beginning on January 13, 2015. 38 C.F.R. § 4.7.  In other words, the evidence of record does not establish manifestations consistent with moderately severe, severe, or complete paralysis radiculopathy of the left lower extremity in the sciatic nerve of either lower extremity.  Rather, the evidence of record documents that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no organic changes, and no foot drop of the either lower extremity. 

Moreover, during a January 2015 spine examination, the Veteran demonstrated normal bilateral lower extremity strength, and he had no muscle atrophy.  Deep tendon reflexes were normal in the bilateral knees and hypoactive in the bilateral ankles.  Sensation to light touch was normal in the bilateral lower extremities, and straight leg testing was negative in the bilateral lower extremities.  The Veteran reported that he had constant moderate right lower extremity radiculopathy pain and intermittent moderate left lower extremity radiculopathy pain, but he denied having paresthesia and/or dyesthesias and numbness in both lower extremities.  He complained of sciatic nerve pain in both lower extremities.  The examiner determined that the right and left lower extremity radiculopathy was moderate in severity.  

During a January 2015 VA peripheral nerves examination, the examiner noted that the Veteran had moderate incomplete paralysis of the right and left sciatic nerves.  External popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves were normal.  The Veteran regularly used a cane to ambulate.  The examiner opined that there was not functional impairment of the lower extremities due to the peripheral nerve conditions such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

Accordingly, the Board concludes that initial evaluations in excess of 10 percent are not warranted for the Veteran's right and left lower extremity sciatic nerve radiculopathy prior to January 13, 2015, and that initial evaluations in excess of 20 percent are not warranted thereafter. 38 C.F.R. § 4.3.  


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbosacral strain and bilateral lower extremity radiculopathy are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's lumbar spine disability levels and symptomatology, including pain, limitation of motion, and functional loss.  Likewise, the assigned evaluations for the Veteran's bilateral lower extremity radiculopathy reasonably describe his disability levels and symptomatology.  As discussed above, there are higher ratings available under the relevant diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

In making this determination, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbosacral strain or bilateral lower extremity radiculopathy under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).


ORDER

An increased rating for lumbosacral strain, currently evaluated as 40 percent disabling, is denied.

An initial evaluation in excess of 10 percent prior to March 31, 2011, and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity, is denied.

An initial evaluation in excess of 10 percent prior to March 31, 2011, and in excess of 20 percent thereafter, for radiculopathy of the right lower extremity, is denied.


REMAND

The Veteran was provided a VA examination in June 2010 in connection with his claim for service connection for a cervical spine disorder.  The VA examiner noted that an x-ray of the cervical spine showed arthritis.  He diagnosed the Veteran with mild, chronic cervical strain, but noted that he was unaware of any evidence based on medical literature stating that chronic lumbosacral strain led to thoracic spine and cervical spine conditions.  In addition, the examiner stated that an opinion regarding the Veteran's cervical spine arthritis in relation to his lumbosacral strain was inapplicable in this case.  

Thereafter, in support of his claim for service connection for a neck disorder, the Veteran submitted a December 2013 private medical opinion from a chiropractor.  However, the RO did not consider the December 2013 private medical opinion in the first instance. See April 2014 SOC and April 2015 SSOC).  

Moreover, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed neck disorder that takes into consideration the December 2013 private medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cervical spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  Specifically, the AOJ should request identifying information to obtain any treatment notes related to motor vehicle accidents in May 1965 and in 1974.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any neck disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that Veteran has a cervical spine disorder that is causally or etiologically related to his military service.  He or she should also state whether it is at least as likely as not that Veteran has a cervical spine disorder that is either caused by or permanently aggravated by his service-connected lumbosacral strain.

In rendering the opinion, the examiner should comment on the Veteran's report that he was involved in automobile accidents in May 1965, during service, and in 1974, approximately three years after his separation from the National Guard. See June 2010 VA examination report.

The examiner should also comment on the Veteran's report that he had a gradual onset of posterior neck pain since 2005. See June 2010 VA examination report.

The examiner should specifically address the December 2013 private chiropractor's opinions, as discussed above.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


